Beasley, Judge,
concurring specially.
I concur fully in Divisions 1 through 4.1 concur in Division 5 that counsel’s acting both as counsel and as witness raises a question of ethical propriety. Raising an objection to appearing as a subpoenaed witness for the defense would not have cured the problem, however. Counsel could not avoid testifying, as he had been called and his testimony was relevant since he had been involved in the very transaction which gave rise to the cause of action. Plaintiff’s theory of conversion contended that it occurred by way of events in which her attorney was acting as her agent and she was not even involved personally. Plaintiff’s evidence in her case-in-chief brought the actions of the attorney and his staff into the proof of the alleged conversion.
Thus, the answer would have been withdrawal, not an objection to being called as an adverse witness by the defendant.
I am authorized to state that Judge Pope joins in this special concurrence.